Title: From Thomas Jefferson to Albert Gallatin, 2 June 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            
                            June 2. 07.
                        
                        I presume we must furnish mr Christie with a revenue cutter and sell the Dolly. if Bright & Travis are not
                            fit for their places, it is our duty of get rid of them, & this indirect way will hurt them less.   —Bernard Ewell is a
                            federalist, but I believe moderate, and not unjust towards the administration.
                        I did not put into the Tariff the wines of Florence & Nebioule, because the latter is never imported here,
                            & the former so rarely that I thought it might remain in the class of non enumerated or ad valorem wines. the
                            Montepulciano which is the best of the Florence wines costs .75 per gallon, from whence the prices of the others descend
                            gradually very low. it might be named in the class of .67 without too much multiplying the classes. the following
                            amendments to the Tariffs will explain it better.
                        in the 1.25 class strike out ‘Grave’ and insert ‘the wines of Medoc & Grave not before mentioned, those of’
                        Note * add ‘the 4. crops are Lafitte, Latour & Margaux in Medoc & Hautbrion in Grave.’
                        Note + strike out the whole note & insert ‘Blanquefort, Calon, Leoville, Cantenac &c, are wines of
                            Medoc; Barsac, Sauterne, Beaume, Preignac, St. Bris, Carbonien, Lançon, Podensac &c, are of Grave. all these are
                            of the 2d. order, being next after the 4. crops.’
                    